Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12-28-2020 has been entered.  Claims 1, 6, 20, and 22 were amended.  Claims 10-11, 21 were cancelled.  Claims 1-9 and 12-20 and 22 are pending and examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,5,95,095 to Chen in view of US 4,206,910 to Biesemeyer, or alternatively further in view of US 4,441,431, to Carney. 

In re Claim 1, Chen teaches a miter saw (see Chen, Fig. 1) comprising: 
a base (see Chen, Fig. 1, #10) having a peripheral wall (peripheral wall of #10); 
a table (see Chen, Fig. 1, #16) rotatably supported upon the base; and 
a miter angle lock (see Chen, Figs. 1 and 5, #15) coupled to the table by a bracket (see Fig. 5, #155), the miter angle lock including a cam member (see Figs. 5-7, #153/152) that moves between a locked position (see Chen, Fig. 7) and an unlocked position (see Chen, Fig. 8) when the handle (see Chen Figs. 5-7, #151) is opposite the locked position it is in an unlocked position (see Chen Fig. 6).  

Chen teaches a rod #154 and mediate member #153 between the cam #152 and the scale disk #16.  In other words, Chen does not teach a wear plate, but a rod having a cam at the end to secure the position of the saw. 
 
As such, Chen does not teach a wear plate having a portion fixedly coupled to the bracket, the wear plate also having a first surface engageable with the peripheral wall of the base, 
 a cam member that moves between a locked position in which an arcuate surface of the cam member directly engages a second surface of the wear plate to 

However, Biesemeyer teaches that it is old and well known in saw art to provide a wear plate (see Fig. 3 #42 – see also Col. 2, ll. 48-56, however, it appears to be labeled #43 in the text of the application) having a portion fixedly coupled to a bracket (#41) (the examiner notes that the term fixed or fixedly is broad enough to encompass the structure of Biesemeyer, in that the clamping shoe is pivotally secured, and is attached to the arm #41 – in other words, under the broadest reasonable interpretation, the term fixedly include something attached to a structure, but capable of movement while attached.  Fixedly coupled does not require the structure to be immobile), the wear plate also having a first surface engageable with the peripheral wall of the base (see Fig. 3, surface of #42 contacting #24), and 

a cam member (see Fig. 3, #45) that moves between a locked position in which an arcuate surface of the cam member directly engages a second surface of the wear plate (see Fig. 3, #45, which contacts the opposite surface of #42) to press the first surface of the wear plate against the surface for locking, and an unlocked position in which the arcuate surface of the cam member is spaced from the second surface of the wear plate. 



	To the extent that fixedly requires that some portion of the wear plate be immovable, the claim is alternatively rejected over Carney.  Carney teaches that is a cam lever device, that wear plates can be secured by way in an immovable way (see Carney, Figs. 3-6 showing multiple different cam wear plates secure by screws #109).  In the same field of invention, wear plates for cam levers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to attach the wear plate of Biesemeyer not by way of a pivoting structure but by way of screws, as taught by Carney.  Doing so is the substation of one known attachment method for cam wear plates for another known attachment method for wear plates to achieve the result of securing a wear plate for a cam lever (see MPEP 2143, I, B).  Here, holes in the wear 

In re Claim 2, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, teaches wherein the miter angle lock further includes an actuator (see Chen, Fig. 6, #151) for moving the cam member between the locked position and the unlocked position.

In re Claim 3, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, teaches wherein the cam member is pivotable about a pivot axis (see Chen Fig. 5-7, axis about which #151 pivots) between the locked position and the unlocked position.

In re Claim 4, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, teaches wherein the actuator is pivotable about the pivot axis in unison with the cam member (see Chen Fig. 5-7, axis about which #151 pivots).

In re Claim 5, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, teaches wherein the cam member and the actuator are positioned on opposite sides of the pivot axis (see Chen, Figs. 6-7, cam member is on the left and the handle on the right).



In re Claim 7, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, teaches wherein the actuator is configured as a handle graspable by a user of the miter saw (see Chen Figs. 5-7, #151 is configured as a handle graspable by a user).

In re Claim 8, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, teaches the cam member is a separate component attached to the handle for movement therewith.  Chen teaches eccention portion #152 as separate from the handle #151.   

In re Claim 9, Chen in view of Biesemeyer, or further in view of Carney, for the reasons above in re Claim 1, does not teach wherein the cam member is integrally formed with the handle as a single piece.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the cam and handle separable or integral.   In other words, whether the cam and lever are molded together or assembled from two different parts, so long as they rotate together, it would have been obvious as it is within the level of ordinary skill to make parts integral (see MPEP 2144.04, V., B) or separable (see MPEP 2144.04, B., C).  



In re Claim 22, Chen in view of Biesemeyer, or further in view of Carney,  for the reasons above in re Claim 1, teaches wherein the cam member is pivotably coupled to the bracket about a pivot axis (see Chen, Fig. 5-7, showing the cam member pivoting) between the locked position (see Chen, Fig. 7) and the unlocked position (see Chen, Fig. 8), and wherein the arcuate surface of the cam member slidably engages the second surface of the wear plate (see Biesemeyer, Fig. 3, shadow lines) such that the cam member applies a continuously increasing clamping force against the wear plate as the cam member moves toward the locked position(see Biesemeyer, Fig. 3, shadow lines).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,5,95,095 to Chen in view of US 4,206,910 to Biesemeyer, or alternatively further in view of US 4,441,431, to Carney, further in view of US 5,249,496 to Hirsch.  



Hirsch teaches a miter angle detent system (see Hirsch, Figs. 4-5, #108) including a detent release lever (see Hirsch, Fig. 4, #122); a detent extending from the detent release lever (see Hirsch, Fig. 4, #86); and a plurality of recesses defined in the base coinciding with predetermined miter angle positions of the table relative to the base (see Hirsch, Fig. 4, #78).
	
	In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the miter detent system to the device of modified Chen.  Doing so would provide for an indexing means for releasably securing the turntable of a miter saw in predetermined positions of angular adjustment (see Hirsch, Col. 2, ll. 20-22).   In other words, the user would have a predictable/repeatable setting where the saw blade is position, for example at 45 degrees. 

In re Claim 14, Chen in view of Biesemeyer, or further in view of Carney, and Hirsch, for the reasons above in re Claim 13, teaches wherein the detent release lever defines an aperture (see Hirsch, Fig. 8, #114) through which the cam member protrudes 
 
In re Claim 15, Chen in view of Biesemeyer, or further in view of Carney, and Hirsch, for the reasons above in re Claim 13, teaches wherein the detent release lever is adjustable between a first position in which the detent is received in one of the plurality of recesses (see Hirsch, Fig. 5), and a second position in which the detent is not received in any of the recesses (see Hirsch, Fig. 4).

In re Claim 16, Chen in view of Biesemeyer, or further in view of Carney, and Hirsch, for the reasons above in re Claim 13, teaches wherein the detent release lever is biased toward the first position (see Hirsch, Col. 4, ll. 14-16)).

In re Claim 17, Chen in view of Biesemeyer, or further in view of Carney, and Hirsch, for the reasons above in re Claim 13, teaches wherein the detent release lever is operable to be manually actuated into the second position (see Hirsch, Col. 4, ll. 38-53).

In re Claim 18, Chen in view of Biesemeyer, or further in view of Carney, and Hirsch, for the reasons above in re Claim 13, teaches wherein the table is freely rotatable relative to the base when the detent release lever is held in the second 

In re Claim 19, Chen in view of Biesemeyer, or further in view of Carney, and Hirsch, for the reasons above in re Claim 13, teaches wherein the detent release lever is configured as a leaf spring (see Hirsch Fig. 8, #90 which is a leaf spring).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,5,95,095 to Chen in view of US 4,206,910 to Biesemeyer, or alternatively further in view of US 4,441,431, to Carney, and further in view of US 7,845,187 to Liu. 

In re Claim 20, modified Chen, in re claim 1, does not teach a biasing element engage able between the bracket and the cam member, wherein the biasing element is operable to bias the cam member toward the unlocked position.  However, Liu teaches a biasing element engage able between the bracket and the cam member, wherein the biasing element is operable to bias the cam member toward the unlocked position (see Liu, Figs. 4-5, #68 and Col. 3, ll. 35-56).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a spring to the cam system of modified Chen.  Doing so provides for the handle in a lifted position (see Liu, Col. 3, ll. 35-56).  This allows the user free rotation of the machine base to the desired cutting angle (see Liu, Col. 3, ll. 35-46). 

Response to Arguments
Applicant argues that the wear plate of Biesemeyer is not fixed.  The examiner disagrees.  Under the broadest reasonable interpretation, the wear plate of Biesemeyer is fixed, in that it is attached to, a bracket.  Applicant appears to interpret fixed to require no movement, but, under the broadest reasonable interpretation, fixed does not required attachment without movement.  Fixed includes being attached, and allowing movement.   Regardless, US to 4,441,431, to Carney teaches that it is old and well known in the cam member art to fix a wear plate such that it does not move with screws (see Carney Figs. 3-6 #109/108).  
Applicant’s amendments and arguments in re the double patenting rejection are persuasive.  As such, the double patenting rejection is withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724